Citation Nr: 0114353	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from September 1942 to April 
1946; he died in August 1952.  The appellant in this matter 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the VA Manila Regional Office (RO) that new 
and material evidence had not been submitted to reopen a 
claim for revocation of forfeiture of the appellant's VA 
benefits.  


FINDINGS OF FACT

1.  In a January 1975 decision, the Board determined that the 
appellant had forfeited her right to VA benefits under the 
provisions of 38 U.S.C. 3503(a) (currently 38 U.S.C.A. 
6103(a)).

2.  The evidence submitted since the Board's final January 
1975 decision is either cumulative, inherently incredible, or 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 1975 Board decision forfeiting the 
appellant's rights, claims, and benefits under the laws 
administered by VA is final.  38 U.S.C.A. 7104 (West 1991); 
38 C.F.R. 20.1100 (2000).

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits has not been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became law.  After reviewing the claims folder, the Board 
finds that VA has fully met all statutory obligations to the 
appellant under VCAA.  

In that regard, the Board notes that the RO has repeatedly 
and clearly notified this appellant of the information and 
evidence needed to substantiate and complete her claim.  See 
VCAA, 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. §§ 5102 and 5103).  Also, the Board notes that VA has 
a duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See VCAA, 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the appellant has not identified any unobtained 
evidence that might aid in her claim or that might be 
pertinent to the bases of the denial of this claim.  
Moreover, the Board can conceive of no assistance which VA 
could provide to her which would aid in substantiating her 
claim.  Thus, the Board finds that VA has fully met its 
obligations to the appellant under VCAA.

It is also noted that the original claims folder has 
apparently been lost and has subsequently been rebuilt.  It 
appears that some of the original documents relating to the 
appellant's claim were contained in the missing file; 
however, the reconstructed claims folder contains documents 
which provide an ample basis on which to decide this claim.  
The Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

I.  Factual Background

A review of the available record in this case shows that the 
appellant was awarded VA death benefits as the surviving 
spouse of the veteran, following his death in August 1952.  

In August 1971, the RO received information to the effect 
that the appellant had been living in a husband and wife 
relationship with another man for many years.  It was further 
reported that they had had three children together.

Thereafter, the RO conducted a field investigation and was 
unable to uncover any marriage records showing that the 
appellant had ceremonially married another man after the 
veteran's death.  However, after conducting numerous 
interviews, it was the uniform opinion of their neighbors 
that the appellant was living with another man and that they 
represented themselves as husband and wife.  In February 
1972, the appellant was deposed in connection with this field 
investigation and asserted that she was not living with 
another man, nor had they ever had children together; in 
fact, she denied that they had ever had marital relations.

In a May 1972 Administration Decision, the RO concluded that 
the appellant had deliberately presented false evidence to VA 
regarding her marital status in order to obtain VA benefits 
as the unremarried widow of the veteran.  The RO referred the 
matter to the Director of the Compensation and Pension 
Service for consideration of forfeiture under the provisions 
of 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)).  In 
March 1974, it was determined that the appellant had 
forfeited all rights, claims, and benefits under the laws 
administered by VA.  

The appellant appealed this determination, claiming that 
there was no basis for the charge against her as she and the 
man with whom she was alleged to be living in a marital 
relationship had never actually married, nor was there any 
proof that they had had children together.  

In a January 1975 decision, the Board found that the 
"overwhelming weight" of the evidence showed that the 
appellant and the other man had lived as husband and wife in 
an obvious fashion for several years and had had at least 
three children together.  Thus, it was determined that her 
February 1972 deposition testimony was false and deliberately 
provided so as to facilitate the obtaining of VA benefits in 
violation of 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 
3503(a)).  Based on the foregoing, the Board concluded that 
the appellant, beyond a reasonable doubt, had knowingly 
submitted false evidence in her claim for VA death benefits 
and had, accordingly, forfeited all rights, claims, and 
benefits under the laws administered by VA.

In February 1988, the appellant requested restoration of her 
VA death benefits, indicating that the man with whom she had 
previously had a husband and wife relationship had died.  She 
added that she had matured, was able to "weigh things in 
their proper perspective," and that it was her "strong 
resolve" that "never again shall I submit to the weakness 
of the flesh."  By May 1988 letter, the RO advised her that 
she had forfeited all rights, claims, and benefits under VA 
law.

Thereafter, the appellant repeatedly sought revocation of the 
forfeiture declared against her.  In support of her request, 
she submitted copies of the death certificate of the man with 
whom she had been living in a husband and wife relationship.  
This document reflects that he died in December 1986; it 
lists her as his surviving spouse.  The appellant also 
submitted a copy of a marriage contract showing that they had 
been ceremonially married in March 1976, as well as an 
October 2000 joint affidavit from individuals who claimed to 
have attended their March 1976 wedding.

In addition, the appellant submitted numerous written 
statements, many of which flatly contradict each other.  For 
example, in a May 1988 statement, she acknowledged that she 
had had a husband and wife relationship with the other man, 
but claimed that she was forced into the relationship, 
resulting in the "slaughtering of [her] feminine virtue."  
Nonetheless, she indicated that she thereafter learned to 
understand her husband and that they thereafter lived 
together as best they could manage.  In the alternative, she 
claimed that the reason she had lied in her February 1972 
deposition was because she was "only exercising my right 
against self-incrimination as guarranted [sic] by the U.S. 
constitution."  In her October 2000 substantive appeal, 
however, she claimed that she had not lied in her 1972 
deposition as the evidence showed that she and her husband 
had not ceremonially married until 1976.  

II.  Law and Regulations

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.

As noted above, by January 1975 decision, Board concluded 
that the appellant, beyond any doubt, had knowingly submitted 
false evidence in her claim for VA death benefits and had, 
accordingly, forfeited all rights, claims, and benefits under 
the laws administered by VA.  The Board's decision is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appellant now seeks revocation of the forfeiture declared 
against her.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); see 
also Trilles v. West, 13 Vet. App. 314 (2000) (holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U.S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the Board's 
final January 1975 decision.  

As set forth above, that evidence includes copies of the 
death certificate of the man with whom the appellant had been 
living in a husband and wife relationship at the time of the 
February 1972 deposition, a copy of a marriage contract 
showing that they had been ceremonially married in March 
1976, an October 2000 joint affidavit from individuals who 
claimed to have attended their March 1976 wedding, and 
numerous written statements from the appellant.

With respect to the December 1986 death certificate and the 
appellant's statements to the effect that she is now entitled 
to VA death benefits based on her second husband's death, the 
Board finds that such evidence is not new and material as it 
does not bear directly and substantially (or even remotely) 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a).

In that regard, the Board wishes to advise the appellant that 
the death of her second husband does not constitute a removal 
of the impediment to her obtaining VA benefits.  The Board's 
January 1975 forfeiture decision was not predicated upon the 
finding that she had established a marital relationship with 
another man.  Rather, the appellant's VA benefits were 
forfeited because she knowingly lied about the establishment 
of that relationship.  In other words, the issue before the 
Board in January 1975 was not the fact that she had a marital 
relation relationship with another man, but the fact that she 
lied about it in order to obtain VA benefits.  Thus, the 
Board finds that this evidence is not new and material 
sufficient to reopen the claim.  

With respect to the March 1976 marriage certificate, the 
October 2000 joint affidavit, and the appellant's statements 
to the effect that she did not lie at the time of her 
February 1972 deposition as she and the other man were not 
ceremonially married at that time, the Board finds that this 
evidence is cumulative of the evidence of record at the time 
of the Board's January 1975 forfeiture decision.  
Specifically, the evidence on file at the time of the 
forfeiture decision showed that the appellant had not 
ceremonially another man since the veteran's death.  Rather, 
the evidence overwhelmingly showed that the appellant was 
living in a husband-and-wife relationship with another man at 
that time.  The fact that they had not yet ceremonially 
married was immaterial then, and it is immaterial now.  If 
anything, the fact that they eventually ceremonially married 
in March 1976 strengthens the conclusion that they were in a 
husband and wife relationship in February 1972, despite the 
appellant's assertions to the contrary.  As this evidence has 
absolutely no bearing on the facts and circumstances that 
underlie the January 1975 decision, the Board finds that this 
evidence is not new and material sufficient to reopen the 
claim.  

With respect to the appellant's assertions that the marital 
relationship in which she was living in February 1972 was 
somehow involuntary, the Board finds that such recent, self-
serving statements fly in the face of clear evidence of her 
decades-long relationship with this man.  The inherent 
incredibility of this statement notwithstanding, the Board 
also notes that the appellant's statement in this regard has 
absolutely no bearing on the specific matter under 
consideration, namely, whether she knowingly lied about her 
marital relationship at the time of her February 1972 
deposition.  In other words, whether or not the relationship 
was involuntary is immaterial in light of overwhelming 
evidence that she, in fact, was in a marital relationship in 
February 1972 and lied about it in order to obtain VA 
benefits.  Thus, the Board finds that this evidence is not 
new and material sufficient to reopen the claim.  

Finally, regarding the appellant's argument that she lied at 
her February 1972 deposition because she was "only 
exercising my right against self-incrimination as guarranted 
[sic] by the U.S. constitution," the Board finds that such 
statement is most assuredly not new and material evidence.  
Taking this assertion at face value, it reflects at best a 
total ignorance of the U.S. Constitution, both as to its 
application and as to its content.  Moreover, such statement 
has absolutely no bearing on the facts and circumstances that 
underlie the January 1975 decision; thus, the Board finds 
that this evidence is not at all new and material sufficient 
to reopen the claim.  

In sum, the Board finds that the evidence submitted since the 
Board's final January 1975 decision is either cumulative, 
inherently incredible, or does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Thus, the evidence 
is not new and material and the January 1975 decision remains 
final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

In reaching this decision, the Board observes that the Court 
has held that a declaration of forfeiture may be revoked upon 
the presentment of new and material evidence or revised based 
on a finding of clear and unmistakable error in the original 
forfeiture decision.  Trilles, 13 Vet. App. at 322.  In this 
case, there is no indication, nor has the appellant 
contended, that the Board committed clear and unmistakable 
error in its January 1975 decision.  Thus, no further 
consideration of this matter is warranted.


ORDER

New and material evidence not having been submitted to reopen 
the claim for revocation of forfeiture of the appellant's 
right to VA benefits, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

